Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142976                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142976
                                                                    COA: 301672
                                                                    Wayne CC: 10-000888-FH
  BRANDON LEE SECRETO,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 3, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2011                       _________________________________________
           y0713                                                               Clerk